FILED
                            NOT FOR PUBLICATION
                                                                             JUN 24 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30146

               Plaintiff - Appellee,             D.C. No. 3:13-cr-05514-RBL-1

 v.
                                                 MEMORANDUM*
RYAN ANDREW HAMBURG,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                              Submitted June 22, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Ryan Hamburg appeals from the 35-year sentence imposed following his

guilty plea convictions for production of child pornography, in violation of 18

U.S.C. § 2251(a),(e), receipt and distribution of child pornography, in violation of

18 U.S.C. §§ 2252(a)(2), (b)(1), and possession of child pornography, in violation

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of 18 U.S.C. § 2252(a)(4)(B), (b)(2). We have jurisdiction under 28 U.S.C. §

1291, and we affirm.

      Hamburg contends that the district court failed to provide an adequate

explanation for the sentence, including failing to adequately discuss the 18 U.S.C.

§ 3553(a) factors and failing to address arguments he made for a lower sentence.

Because Hamburg did not object on these grounds at sentencing, plain error review

applies. See United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010). Hamburg therefore must show not only that there was error that was plain,

but also that such error affected his substantial rights because there is a reasonable

probability that he would have received a different sentence absent the error. See

United States v. Dallman, 533 F.3d 755, 761-62 (9th Cir. 2008).

      It is apparent from the record that the court adequately explained the reasons

for the sentence, including adequately addressing the 18 U.S.C. § 3553(a) factors

and the arguments raised by Hamburg. See Rita v. United States, 551 U.S. 338,

356 (2007); United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc);

see also United States v. Maciel-Vasquez, 458 F.3d 994, 995 (9th Cir. 2006)

(recognizing that a sentencing court is not required to state why it chose a

particular sentence rather than other potential sentences). The district court did not

plainly err. See Dallman, 533 F.3d at 761-62.


                                           2
      In addition, the district court did not abuse its discretion in imposing the 35-

year sentence. The sentence is not substantively unreasonable in light of the

totality of the circumstances and the 18 U.S.C. § 3553(a) factors, including not

only the mandatory minimum sentence and the Sentencing Guidelines, but the

seriousness of the offense, the need to protect the public, the need for deterrence,

and Hamburg’s history and characteristics. See Gall v. United States, 552 U.S. 38,

51 (2007).

      AFFIRMED.




                                           3